Citation Nr: 0640206	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chest injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1973 to June 1976.  Subsequent Reserve and National Guard 
duty is also confirmed.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Columbia, 
South Carolina Regional Office (RO).

The instant claim was remanded by the Board in April 2004 so 
that additional development of the evidence could be 
conducted.  Another matter, entitlement to service connection 
for facial injury residuals, was also remanded at that time.  
By means of a March 2005 RO rating decision, service 
connection was granted for dental treatment purposes 
concerning several teeth resulting from an mouth injury 
incurred by the veteran while on active duty for training.  
As such, the matter is no longer on appeal.


FINDING OF FACT

A chest injury in service was acute and resolved with no 
residual disability; it is not shown that the veteran 
currently has chest injury residuals.


CONCLUSION OF LAW

Service connection for chest injury residuals is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a letter dated 
in August 2004, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
readjudicated in a May 2005 supplemental statement of the 
case.  The failure to provide notice regarding how a 
disability rating and an effective date are assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for chest injury residuals; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show for entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  He informed VA in September 2004 that he had no 
additional evidence to submit.  Therefore, the actions taken 
by VA have cured any error in the timing of notice.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  Id.

The veteran's service medical records show that clinical 
evaluation of the veteran's chest on enlistment examination 
in April 1973 was normal.  The veteran underwent a medical 
examination in March 1976 for the expiration of his term in 
service (ETS), at which time his chest was reported as normal 
under the clinical evaluation portion of the examination 
report.  A Report of Medical Examination (Army Reserve) dated 
in November 1979 makes no mention of any problems relating to 
the veteran's chest.  A May 1982 emergency care and treatment 
record shows that the veteran was seen following being 
involved in a motor vehicle accident.  He claimed to have hit 
a tree.  Examination showed his chest to be clear, with no 
rales or wheezing.  A health record, dated later in May 1982, 
shows complaints of chest pain.  Probable soft tissue injury 
as a result of jeep accident was diagnosed.  A May 1982 
Statement of Medical Examination and Duty Status shows that 
the veteran was involved in a vehicle accident in May 1982, 
at which time the veteran was thrown into the windshield 
causing an injury to his mouth.  At that time the veteran was 
participating in a period of active duty for training.  
Injury was considered to have been incurred in the line of 
duty.  Reports of Medical Examination (Quadrennial) dated in 
January 1985 and March 1990 showed no chest-related pathology 
or complaints.  Several other service medical records, dated 
from 1973 to 1996, make no mention of any chest-related 
complaints, symptomatology, or diagnoses.  

The report of a VA general medical examination conducted in 
January 2003 shows that the veteran complained of a four to 
five year history of sternal chest pain.  He denied any 
radiation or associated symptoms, to include heartburn or 
indigestion.  He also denied being treated for these claimed 
chest-related complaints.  On examination, the veteran's 
chest pain was not reproducible on palpation.  His lungs were 
clear to auscultation bilaterally.  A diagnosis concerning 
the chest was not supplied.  

The veteran was also provided a VA examination in October 
2004.  He claimed to have bruised his chest in a 1982 in-
service jeep accident.  The veteran indicated that while his 
chest hurt, he could not describe when.  He added that his 
intermittent chest pain episodes could be months apart.  
Examination of the veteran's chest showed symmetric bilateral 
rib excursion.  No evidence of contours or deformity changes 
was shown, and no tenderness to palpation or crepitation was 
noted.  The diagnosis was chest wall pain with antecedent 
history of blunt force injury.  The examiner added that he 
did not find any significant costochondral joint or rib 
deformities.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  38 C.F.R. § 3.6(a).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran had an acute episode of 
chest-related trauma in service, no chest disorder was noted 
for the remainder of his Reserve and National Guard service. 
 Further, the medical evidence on file dated since that time 
makes no mention of symptoms or a diagnosis of a chest-
related disability.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability.  See August 2004 
letter.  He has not submitted any evidence of a current 
diagnosis of a chest injury residual.  The threshold 
requirement for establishing entitlement to the benefit 
sought is not met.  Significantly, the Board also points out 
that pain, alone, does not constitute a disability for 
service connection purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Hence, this claim must be 
denied.


ORDER

Service connection for chest injury residuals is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


